 

Exhibit 10.1

Execution Version

EMPLOYMENT AGREEMENT

               This Employment Agreement (this “Agreement”) is entered into on
December 31, 2018 (the “Effective Date”) by and between Steven Madden, Ltd. (the
“Company”) and Edward R. Rosenfeld (the “Executive”).

RECITALS

               WHEREAS, the Executive has served as the Chief Executive Officer
and the Chairman of the Board of Directors of the Company since August 8, 2008,
having previously served, from March 24, 2008 until August 8, 2008, as Interim
Chief Executive Officer and, from May 2005 until March 24, 2008, as Executive
Vice President of Strategic Planning and Finance; and

               WHEREAS, since the Executive’s existing employment agreement will
expire by its terms on December 31, 2018, the Company and the Executive desire
to enter into this Agreement, which will set forth the terms and conditions upon
which the Executive shall continue to be employed by the Company and upon which
the Company shall compensate the Executive from and after the Effective Date;

               NOW, THEREFORE, in consideration of the foregoing and the mutual
covenants hereinafter set forth, the parties hereto have agreed, and do hereby
agree, as follows:

               1.               EMPLOYMENT; TERM

                                 1.1                The Company shall employ the
Executive in its business, and the Executive shall continue to work for the
Company, as its Chief Executive Officer for a term, subject to earlier
termination in accordance with the provisions of this Agreement (the “Term”),
commencing as of the Effective Date and terminating on December 31, 2021 (the
“Expiration Date”).

                                 1.2                Upon the expiration of the
Term or the earlier termination of the Executive’s employment with the Company
for any reason whatsoever, the Executive shall be deemed to have resigned all of
his positions as an officer and director of the Company and of each and every
subsidiary thereof.

               2.               DUTIES

                                 During the Term, the Executive shall serve as
the Company’s Chief Executive Officer and shall have such executive and
managerial responsibilities on behalf of the Company of the type and nature
generally associated with his position and such further duties as shall, from
time to time, be delegated or assigned to him by the Board of Directors of the
Company consistent with his position. The Executive shall also continue to serve
as Chairman of the Board of Directors of the Company.

1

 



               3.               DEVOTION OF TIME

                                 During the Term, the Executive shall expend all
of his working time for the Company; shall devote his best efforts, energy and
skill to the services of the Company and the promotion of its interests; and
shall not take part in activities detrimental to the best interests of the
Company.

               4.               COMPENSATION

                                 4.1                For all services to be
rendered by the Executive during the Term and in consideration of the
Executive’s representations and covenants set forth in this Agreement, the
Executive shall receive from the Company the following base salary per annum
(“Base Salary”):

(i)         For the calendar year 2019, $945,000;

(ii)        For the calendar year 2020, $992,250; and

(iii)       For the calendar year 2021, $1,041,863.

               The Base Salary payable to the Executive shall be paid at such
regular weekly or semi-monthly time or times as the Company makes payment of its
regular payroll in the regular course of business.

                

                                 4.2                During the Term, the
Executive shall receive from the Company an automobile allowance of $1,500 per
month.

                                 4.3                On December 31, 2018, the
Company shall grant to the Executive, as additional compensation, 87,500 shares
of the Company’s common stock, $0.0001 per share, subject to certain
restrictions (the “2018 Restricted Common Stock”), such grant to be made under
the Company’s 2006 Stock Incentive Plan, as amended. The 2018 Restricted Common
Stock shall be subject to a Restricted Stock Award Agreement and shall vest and
cease to be Restricted Common Stock in five equal installments as follows:
17,500 shares on December 1, 2019; 17,500 shares on December 1, 2020; 17,500
shares on December 1, 2021; 17,500 shares on December 1, 2022; and 17,500 shares
on December 1, 2023.

                                                      On February 1, 2019, the
Company shall grant to the Executive, as additional compensation, 87,500 shares
of the Company’s common stock, $0.0001 per share, subject to certain
restrictions (the “2019 Restricted Common Stock”), such grant to be made under
the Company’s 2006 Stock Incentive Plan, as amended. The 2019 Restricted Common
Stock shall be subject to a Restricted Stock Award Agreement and shall vest and
cease to be Restricted Common Stock in five equal installments as follows:
17,500 shares on February 1, 2020; 17,500 shares on February 1, 2021; 17,500
shares on February 1, 2022; 17,500 shares on February 1, 2023; and 17,500 shares
on February 1, 2024.

2

 



                                 4.4                During the Term, the
Executive shall be eligible for such additional compensation and bonuses as may
be determined from time to time by the Board of Directors of the Company or a
committee thereof in its sole discretion.

               5.               REIMBURSEMENT OF EXPENSES

                                 5.1                The Company shall pay
directly, or reimburse the Executive for, all reasonable and necessary expenses
and disbursements incurred by the Executive for and on behalf of the Company in
the performance of his duties during the Term.

                                 5.2                The Executive shall submit
to the Company, not less than once in each calendar month, reports of such
expenses and disbursements in form normally used by the Company and receipts
with respect thereto, and the Company’s obligations under Section. 5.1 hereof
shall be subject to compliance therewith.

               6.               VACATION, SICK PAY, AND PERSONAL DAYS

                                 The Executive shall be entitled to vacation,
sick, and personal days off in accordance with the Company’s usual policies as
set forth in the Company’s Employee Handbook as in effect on the Effective Date,
as the same may be amended from time to time.

               7.               PARTICIPATION IN EMPLOYEE BENEFIT PLANS

                                 The Executive shall be eligible to participate
in and receive all fringe benefits available under all benefit programs normally
available to employees of the Company holding positions similar to that of the
Executive, as may be in effect from time to time, including such pension, profit
sharing, stock option, life insurance, disability insurance, health insurance
and dental insurance plans and any other benefits and plans as may be
implemented by the Company from time to time.

               8.               SERVICE AS OFFICER AND DIRECTOR

                                 During the Term, the Executive shall, if
elected or appointed, serve as (a) an officer of any subsidiaries of the Company
and/or entities affiliated with the Company in existence or hereafter created or
acquired and (b) a director of any such subsidiaries of the Company and/or
entities affiliated with the Company in existence or hereafter created or
acquired, in each case without any additional compensation for such services.

               9.               EARLIER TERMINATION

                                 9.1                The Executive’s employment
hereunder shall automatically terminate upon his death; provided, however, that
the Company shall continue to pay to the Executive’s estate the Executive’s Base
Salary and all other benefits as set forth herein for a period of twelve months
commencing immediately subsequent to the date of the Executive’s death.

                                 9.2                (a)          The Executive’s
employment may be terminated (i) by the Company at any time during the Term upon
written notice to the Executive (A) in the event of the Executive’s Total
Disability (as hereinafter defined), (B) for Cause (as hereinafter defined) or
(C) without Cause or (ii) by the Executive at any time during the Term upon
written notice to the Company (A) for Good Reason and (B) without Good Reason.

3

 



                                                      (b)          As used in
this Agreement, “Cause” shall mean: (i) a deliberate and intentional breach by
the Executive of a substantial and material duty and responsibility under this
Agreement that is not remedied, if capable of being remedied, within 30 days
after receipt of written notice by certified mail, return receipt requested,
from the Company specifying such breach; (ii) the Executive’s conviction of, or
pleading guilty or nolo contendere to, any crime constituting a felony; (iii)
the conviction of the Executive of any crime involving moral turpitude; or (iv)
gross negligence or willful misconduct in the performance of the Executive’s
duties or willful refusal or inability to perform such duties as may be
delegated to the Executive, which are consistent with the Executive’s position
as in effect just prior to such delegation, which negligence, misconduct,
refusal or inability is not remedied by the Executive within 30 days following
receipt by the Executive of written notice from the Board of Directors, such
notice to state with specificity the nature of the breach, negligence,
misconduct, refusal or inability related to the Executive’s employment with the
Company.

                                                      (c)          For purposes
of this Agreement, “Total Disability” shall be deemed to exist if, after the
Executive has failed to perform his regular and customary duties for a period of
90 consecutive days or for any 180 days out of any 360-day period, and before
the Executive has become Rehabilitated (as hereinafter defined), a majority of
the members of the Board of Directors of the Company, exclusive of the
Executive, determine that the Executive is mentally or physically incapable or
unable to continue to perform such regular and customary duties of employment.
As used herein, “Rehabilitation” shall mean such time as the Executive is
willing and able and commences to devote his time and energies to the affairs of
the Company to a reasonable extent and in a similar manner to that which the
Executive did prior to his disability.

                                                      (d)          As used in
this Agreement, “Good Reason” shall mean the occurrence of any of the following:

(i)         the assignment to the Executive, without his consent, of any duties
inconsistent in any substantial and negative respect with his positions, duties,
responsibilities and status with the Company as contemplated hereunder or
diminution of such positions, duties, responsibilities and status, if not
remedied by the Company within 30 days after receipt of written notice thereof
from the Executive;

(ii)        any removal of the Executive, without his consent, from any
positions or offices the Executive held as contemplated hereunder, except in
connection with the termination of the Executive’s employment by the Company
pursuant to the requirements of this Agreement, if not remedied by the Company
within 30 days after receipt of written notice thereof from the Executive;

(iii)       a reduction by the Company of the Executive’s Base Salary as in
effect as contemplated hereunder, except in connection with the termination of
the Executive’s employment by the Company;

4

 



(iv)       any termination of the Executive’s employment by the Company during
the Term that is not effected in accordance with the terms of this Agreement;

(v)        any material breach by the Company of the terms of this Agreement,
which is not remedied by the Company within 30 days after receipt of written
notice thereof from the Executive;

(vi)       the relocation of the Executive’s work location, without the
Executive’s consent, to a place more than 75 miles from the Company’s offices
located at 52-16 Barnett Avenue, Long Island City, New York; or

(vii)      the failure by any successor to the Company to expressly assume all
obligations of the Company under this Agreement, which failure is not remedied
by the Company within 30 days after receipt of written notice thereof from the
Executive.

                                 9.3                In the event that the
Executive’s employment with the Company is terminated by the Company due to the
Executive’s Total Disability, then this Agreement shall be deemed terminated and
the Company shall be released from all obligations to the Executive with respect
to this Agreement, except obligations accrued prior to such termination date
and, in addition, the Company shall pay to the Executive his Base Salary
pursuant to this Agreement for a period of twelve months commencing immediately
subsequent to the date of determination of Total Disability.

                                 9.4                In the event that the
Executive’s employment with the Company is terminated by the Company for Cause
or by the resignation of the Executive without Good Reason (i) the Company shall
have no further obligations to the Executive, (ii) the Executive shall be
entitled to no further compensation or benefits from the Company, except for any
pro-rata amounts due to the Executive at such date of termination, as provided
for in Section 4 and (iii) the amount to be paid to the Executive pursuant to
this Section 9.4 shall constitute the sole and exclusive remedy of the
Executive. The foregoing shall not be construed as a limitation of any rights or
remedies available to the Company with regard to any acts or omissions of the
Executive that gave rise to the termination for Cause.

                                 9.5                In the event that the
Executive’s employment with the Company is terminated by the Company other than
for death, Total Disability or Cause or by the resignation of the Executive for
Good Reason, then such termination shall be effective 30 days after the
Executive’s receipt of notice of termination or the Company’s receipt of notice
of resignation and in either event the Executive shall receive, as liquidated
damages, an amount equal to the Executive’s Base Salary that would have been
paid by the Company pursuant to Section 4 hereof for the longer of (i) the
remainder of the Term and (ii) six months, such amount to be paid to the
Executive by the Company at such regular weekly or semi-monthly time or times as
the Company makes payment of its regular payroll in the regular course of
business.

5

 



                                 9.6                (a) In the event that during
the period commencing 90 days prior to a Change of Control (as hereinafter
defined) and ending 180 days after a Change of Control, the Executive’s
employment with the Company is terminated by the Company (other than for death,
Total Disability or Cause) or by the resignation of the Executive for Good
Reason, the Executive shall receive in cash, within ten days of the date of
termination or resignation of employment, an amount equal to two and one-half
(2.5) times the sum of (i) the annual Base Salary to which the Executive was
entitled under Section 4.1 as of the date of termination or resignation of
employment plus (ii) the average cash bonus received by the Executive for the
preceding three-year period ending on the last previous December 31st.

               In the event that any payment (or portion thereof) to you under
this Section 9.6(a) is determined to constitute an “excess parachute payment”
under Sections 280G and 4999 of the Internal Revenue Code of 1986, as amended,
the following calculations shall be made:

               

                                                      (i)         The after-tax
value to the Executive of the payments under Section 9.6(a) without any
reduction; and

                                                      (ii)        The after-tax
value to the Executive of the payments under Paragraph 9.6(a) as reduced to the
maximum amount (the “Maximum Amount”) which may be paid to the Executive without
any portion of the payments constituting an ‘‘excess parachute payment”.





               If after applying the agreed upon calculations set forth above,
it is determined that the after-tax value determined under clause (ii) above is
greater than the after-tax value determined under clause (i) above, the payments
to you under Section 9.6(a) shall be reduced to the Maximum Amount.

                                                      (b)          For purposes
of this Agreement, “Change of Control” shall mean:

                                                                     (i)         When
any “person” as defined in Section 3(a)(9) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), and as used in Section 13(d) and 14(d)
thereof, including a “group” as defined in Section 13(d) of the Exchange Act,
but excluding the Company or any subsidiary or any affiliate of the Company or
any employee benefit plan sponsored or maintained by the Company or any
subsidiary of the Company (including any trustee of such plan acting as trustee)
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act)
of securities of the Company representing 30% or more of the combined voting
power of the Company’s then outstanding securities; or

                                                                     (ii)        When,
during any period of twelve consecutive months, the individuals who, at the
beginning of such period, constitute the Board of Directors (the “Incumbent
Directors”) cease for any reason other than death to constitute at least a
majority thereof; provided, however, that a director who was not a director at
the beginning of such twelve-month period shall be deemed to have satisfied such
twelve-month requirement (and be an Incumbent Director) if such director was
elected by, or on the recommendation of or with the approval of, at least a
majority of the directors who then qualified as Incumbent Directors either
actually (because they were directors at the beginning of such twelve-month
period) or through the operation of this proviso; or

6

 



                                                                     (iii)        The
occurrence of a transaction requiring stockholder approval for the acquisition
of the Company by an entity other than the Company or a subsidiary or an
affiliate of the Company through purchase of assets, or by merger, or otherwise.

                                 9.7                Any amount payable under
this Agreement prior to the first date on which such payment is permitted under
Section 409A of the Internal Revenue Code of 1986, as amended, shall instead be
paid at the earliest date on which such payment made be made in compliance with
Section 409A of the Internal Revenue Code of 1986, as amended.

               10.             COVENANT NOT TO COMPETE

                                 10.1              (a)          The Executive
recognizes that the services to be performed by him hereunder are special,
unique and extraordinary. The parties confirm that it is reasonably necessary
for the protection of the Company that the Executive agrees and, accordingly,
the Executive does hereby agree that, except as provided in Section 10.3, the
Executive shall not, directly or indirectly, at any time during the Restricted
Period (as hereinafter defined) within the Restricted Area (as hereinafter
defined), engage in any Competitive Business (as hereinafter defined), either on
his own behalf or as an officer, director, stockholder, partner, principal,
trustee, investor, consultant, associate, employee, owner, agent, creditor,
independent contractor, co-venturer of any third party or in any other
relationship or capacity.

                                                      (b)          For purposes
of this Agreement, (i) “Restricted Period” shall mean (A) in the event of a
termination of the Executive’s employment by the Company for Cause or by the
resignation of the Executive without Good Reason, the period of the Executive’s
actual employment hereunder plus six months after the date the Executive is no
longer employed by the Company and (B) in the event of a termination of the
Executive’s employment by the Company due to the Executive’s Total Disability or
without Cause (including termination resulting from a Change of Control) or by
the resignation of the Executive for Good Reason, the period of the Executive’s
actual employment hereunder; (ii) “Restricted Area” shall mean anywhere in the
United States; and (iii) “Competitive Business” shall mean the design,
manufacture, sale, marketing or distribution of (A) branded or designer
footwear, apparel, accessories and other products in the categories of products
sold by, or under license from, the Company or any of its affiliates and (B)
other branded products related to fashion or lifestyle; provided, however, that
the Executive’s service on the Board of Directors of Phillips-Van Heusen
Corporation is not and shall not, for purposes of this Agreement, be considered
a Competitive Business.

                                 10.2              The Executive hereby agrees
that the Executive shall not, directly or indirectly, for or on behalf of
himself or any third party, at any time during the Restricted Period (i) solicit
any customers of the Company or (ii) solicit, employ or engage, or cause,
encourage or authorize, directly or indirectly, to be employed or engaged, for
or on behalf of himself or any third party, any employee or agent of the Company
or any of its subsidiaries.

                                 10.3              This Section 10 shall not be
construed to prevent the Executive from owning, directly or indirectly, in the
aggregate, an amount not exceeding one percent (1%) of the issued and
outstanding voting securities of any class of any company whose voting capital
stock is traded on a national securities exchange or in the over-the-counter
market.

7

 



                                 10.4              If any of the restrictions
contained in this Section 10 shall be deemed to be unenforceable by reason of
the extent, duration or geographical scope thereof, or otherwise, then the court
making such determination shall have the right to reduce such extent, duration,
geographical scope, or other provisions hereof, and in its reduced form this
Section 10 shall then be enforceable in the manner contemplated hereby.

                                 10.5              The provisions of this
Section 10 shall survive the termination of the Executive’s employment as
provided hereunder.

               11.             DiSCLOSURE OF CONFIDENTIAL INFORMATION

                                                      The Executive recognizes
that he has had and will continue to have access to secret and confidential
information regarding the Company, including, but not limited to, its customer
list, products, know-how and business plans. The Executive acknowledges that
such information is of great value to the Company, is the sole property of the
Company, and has been and will be acquired by him in confidence. In
consideration of the obligations undertaken by the Company herein, the Executive
will not, at any time, during his employment hereunder and for a period of one
year thereafter, reveal, divulge or make known to any person, any information
concerning the Company acquired by the Executive during the course of his
employment that is treated as confidential by the Company; provided, that such
information is not otherwise in the public domain or information that the
Executive could have and did learn separate and apart from his duties as set
forth herein; provided, further, that disclosure of said information would not
be detrimental to the Company.

               12.             INJUNCTIVE RELIEF; REMEDIES

                                 12.1              The Executive acknowledges
and agrees that, in the event that the Executive shall violate or threaten to
violate any of the restrictions of Sections 10 or 11 hereof, the Company will be
without an adequate remedy at law and will therefore be entitled to enforce such
restrictions by temporary or permanent injunctive or mandatory relief in any
court of competent jurisdiction without the necessity of proving damages or
posting any bond or other security, and without prejudice to any other remedies
that the Company may have at law or in equity.

                                 12.2              The Executive agrees further
that the Company shall have the following additional rights and remedies:

                                                      (a)           to recover
all monies and other consideration derived or received by the Executive as the
result of any transactions constituting a breach of any of the provisions of
Section 10.1, which the Executive hereby agrees to account for and pay over to
the Company; and

                                                      (b)          to recover
reasonable attorneys’ fees incurred in any action or proceeding in which it
seeks to enforce its rights under Sections 10 or 11.

                                 12.3              Each of the rights and
remedies enumerated above shall be independent of the other, and shall be
severally enforceable, and all of such rights and remedies shall be in addition
to, and not in lieu of, any other rights and remedies available to the Company
under law or in equity.

8

 



               13.             NO RESTRICTIONS

                                 The Executive hereby represents that neither
the execution of this Agreement nor his performance hereunder will (i) violate,
conflict with or result in a breach of any provision of, or constitute a default
(or an event which, with notice or lapse of time or both, would constitute a
default) under the terms, conditions or provisions of any contract, agreement or
other instrument or obligation to which the Executive is a party, or by which he
may be bound, or (ii) violate any order, judgment, writ, injunction or decree
applicable to the Executive. In the event of a breach hereof, in addition to the
Company’s right to terminate this Agreement, the Executive shall indemnify the
Company and hold it harmless from and against any and all claims, losses,
liabilities, costs and expenses (including reasonable attorneys’ fees) incurred
or suffered in connection with or as a result of the Company’s entering into
this Agreement or employing the Executive hereunder.

               14.             ARBITRATION

                                 14.1              Except with regard to any
other matters that are not a proper subject of arbitration, all disputes between
the parties hereto concerning the performance, breach, construction or
interpretation of this Agreement or any portion thereof, or in any manner
arising out of this Agreement or the performance thereof, shall be submitted to
binding arbitration, in accordance with the rules of the American Arbitration
Association. The arbitration proceeding shall take place at a mutually agreeable
location in New York County, New York or such other location as agreed to by the
parties.

                                 14.2              The award rendered by the
arbitrator shall be final, binding and conclusive, shall be specifically
enforceable, and judgment may be entered upon it in accordance with applicable
law in the appropriate court in the State of New York, with no right of appeal
therefrom.

                                 14.3              Each party shall pay its or
his own expenses of arbitration, and the expenses of the arbitrator and the
arbitration proceeding shall be equally shared.

               15.             ASSIGNMENT

                                 This Agreement, as it relates to the employment
of the Executive, is a personal contract and the rights and interests of the
Executive hereunder may not be sold, transferred, assigned, pledged or
hypothecated.

               16.             NOTICES

                                 Any notice required or permitted to be given
pursuant to this Agreement shall be in writing and shall be deemed to have been
duly given when delivered by hand or sent by certified or registered mail,
return receipt requested and postage prepaid, overnight mail or courier or
telecopier, addressed, if to the Company, to the Company’s principal offices,
Attn: Chief Financial Officer, and if to the Executive, at the address of the
Executive’s personal residence as maintained in the Company’s records, or at
such other address as any party shall designate by notice to the other party
given in accordance with this Section 16.

9

 



               17.             GOVERNING LAW

                                 This Agreement shall be governed by, and
construed and enforced in accordance with, the laws of the State of New York
without giving effect to such State’s conflicts of laws provisions and each of
the parties hereto irrevocably consents to the jurisdiction and venue of the
federal and state courts located in the State of New York, County of New York.

               18.             WAIVER OF BREACH; PARTIAL INVALIDITY

                                 The waiver by either party of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
subsequent breach. If any provision, or part thereof, of this Agreement shall be
held to be invalid or unenforceable, such invalidity or unenforceability shall
attach only to such provision and not in any way affect or render invalid or
unenforceable any other provisions of this Agreement, and this Agreement shall
be carried out as if such invalid or unenforceable provision, or part thereof,
had been reformed, and any court of competent jurisdiction or arbitrators, as
the case may be, are authorized to so reform such invalid or unenforceable
provision, or part thereof, so that it would be valid, legal and enforceable to
the fullest extent permitted by applicable law.

               19.             ENTIRE AGREEMENT

                                 This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof and there are no
representations, warranties or commitments except as set forth herein. This
Agreement supersedes all prior agreements, understandings, negotiations and
discussions, whether written or oral, of the parties hereto relating to the
subject matter hereof. This Agreement may be amended, and any provision hereof
waived, only by a writing executed by the party sought to be charged.

               20.             COUNTERPARTS

                                 This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, and all of which taken
together shall constitute one and the same instrument.

               21.             FACSIMILE OR ELECTRONIC MAIL SIGNATURES

                                 Signatures hereon which are transmitted via
facsimile or electronic mail shall be deemed original signatures.

               22.             REPRESENTATION BY COUNSEL; INTERPRETATION

                                 The Executive acknowledges that the Executive
has been represented by counsel, or has been afforded the opportunity to be
represented by counsel, in connection with this Agreement. Accordingly, any rule
or law or any legal decision that would require the interpretation of any
claimed ambiguities in this Agreement against the party that drafted it has no
application and is expressly waived by the Executive. The provisions of this
Agreement shall be interpreted in a reasonable manner to give effect to the
intent of the parties hereto.

10

 



               23.             HEADINGS

                                 The headings and captions under sections and
paragraphs of this Agreement are for convenience of reference only and do not in
any way modify, interpret or construe the intent of the parties or affect any of
the provisions of this Agreement.

               24.             CONSTRUCTION

                                 Whenever the word “including” or any variant
thereof is used herein, it shall mean “including without limitation.”

               IN WITNESS WHEREOF, the undersigned have executed this Employment
Agreement as of the day and year first above written.

        STEVEN MADDEN, LTD.         By:  /s/ Awadhesh Sinha     Awadhesh Sinha  
  Chief Operating Officer         /s/ Edward R. Rosenfeld   Edward R. Rosenfeld

11